     Case 1:19-cr-00109-DAD-BAM Document 105 Filed 12/22/20 Page 1 of 2


 1   McGREGOR W. SCOTT
     United States Attorney
 2   JUSTIN GILIO
     LAURA BERGER
 3   Assistant United States Attorney
     2500 Tulare Street, Suite 4401
 4   Fresno, CA 93721
     Telephone: (559) 497-4000
 5   Facsimile: (559) 497-4099

 6   Attorneys for Plaintiff
     United States of America
 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                          Case No. 1:19-CR-00109-DAD-BAM

12                                       Plaintiff,      PRELIMINARY ORDER OF FORFEITURE

13                               v.

14    JOHN JACOB GULLATT III,

15                                       Defendant.

16

17           Based upon the plea agreement entered into between plaintiff United States of America

18   and defendant John Jacob Gullatt III, it is hereby ORDERED, ADJUDGED and DECREED as

19   follows:

20           1.        Pursuant to 18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c), defendant John Jacob

21   Gullatt III’s interest in the following property shall be condemned and forfeited to the United

22   States of America, to be disposed of according to law:

23                     a. Black and silver Sig Sauer P220 Equinox handgun with serial number

24                         37A033546; and

25                     b. All ammunition and firearms seized in this case.

26           2.        The above-listed property constitutes firearms and ammunition involved in or used

27   in a knowing violation of 18 U.S.C. § 922(g)(1).

28
     PRELIMINARY ORDER OF FORFEITURE                    1
     Case 1:19-cr-00109-DAD-BAM Document 105 Filed 12/22/20 Page 2 of 2


 1           3.        Pursuant to Rule 32.2(b), the Attorney General (or a designee) shall be authorized

 2   to seize the above-listed property. The aforementioned property shall be seized and held by the

 3   U.S. Customs and Border Protection in its secure custody and control.

 4           4.        a. Pursuant to 28 U.S.C. § 2461(c), incorporating 21 U.S.C. § 853(n), and Local

 5   Rule 171, the United States shall publish notice of the order of forfeiture. Notice of this Order

 6   and notice of the Attorney General’s (or a designee’s) intent to dispose of the property in such

 7   manner as the Attorney General may direct shall be posted for at least thirty (30) consecutive

 8   days on the official internet government forfeiture site www.forfeiture.gov. The United States

 9   may also, to the extent practicable, provide direct written notice to any person known to have

10   alleged an interest in the property that is the subject of the order of forfeiture as a substitute for

11   published notice as to those persons so notified.

12                     b. This notice shall state that any person, other than the defendant, asserting a

13   legal interest in the above-listed property, must file a petition with the Court within sixty (60)

14   days from the first day of publication of the Notice of Forfeiture posted on the official

15   government forfeiture site, or within thirty (30) days from receipt of direct written notice,

16   whichever is earlier.

17           5.        If a petition is timely filed, upon adjudication of all third-party interests, if any,

18   this Court will enter a Final Order of Forfeiture pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. §

19   2461(c), in which all interests will be addressed.

20   IT IS SO ORDERED.
21
         Dated:      December 22, 2020
22                                                          UNITED STATES DISTRICT JUDGE

23

24

25

26
27

28
     PRELIMINARY ORDER OF FORFEITURE                        2
